Citation Nr: 0619406	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  03-25 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
foot condition.

2.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD) and 
depression, including as secondary to service-connected 
disorders.  

3.  Entitlement to service connection for a right foot and 
ankle condition.

4.  Entitlement to service connection for hip condition (side 
unspecified) secondary to service connected degenerative 
arthritis of the lumbosacral spine. 

5.  Entitlement to service connection for stomach condition.

6.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 20 percent disabling.

7.  Entitlement to an increased rating for cyst, right wrist, 
currently evaluated as zero percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
November 1991.                .

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from   rating decisions of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).                                                                                                                                                

In light of review of the record, the Board has 
recharacterized the issues certified for appellate review.  
38 C.F.R. § 19.35 (Providing that certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue.).  

As to the left knee rating claim, the record indicates that 
by rating decision dated in October 2000, a rating greater 
than 10 percent was denied.  The veteran filed a timely 
notice of disagreement as to the rating decision in September 
2001.  Although a 20 percent rating was granted by rating 
decision dated in January 2003, the veteran has not withdrawn 
her claim, and a Statement of the Case has not been issued.  
See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398  (1995) (The filing of a notice of 
disagreement triggers appellate review process) and AB v. 
Brown, 6 Vet. App. 35 (1993) (Absent a waiver, a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.).  

Similarly, the October 2000 rating decision denied an 
increased rating for the right wrist disorder and a stomach 
disorder  The veteran noted her disagreement as to these 
determinations in September 2001.  Although the issues were 
reviewed and confirmed in January 2003 subsequent and 
pursuant to the passage of the Veterans Claims Assistance Act 
(VCAA), a Statement of the Case has not been issued, and the 
claims have remained in continuous appellate status since 
that time.  Manlincon, supra.   
      
Service connection for a psychiatric disorder, including PTSD 
and depression was denied by rating decision dated in October 
2000, and the veteran's notice of disagreement encompassed 
such denial.  Pursuant to the VCAA, the denial was 
readjudicated in January 2003. While appellate proceedings 
thereafter ensued with a focus upon whether new and material 
evidence had been obtained to reopen the claim, the filing of 
the notice of disagreement in September 2001 triggered 
appellate review of the original claim which remains in 
appellate status.  Stated alternatively, the claim is not one 
involving new and material evidence, but is instead an 
original claim of service connection for a psychiatric 
disorder, including PTSD and depression - the latter 
disability encompassed by the veteran's original application 
for service connection and the October 2000 rating decision.  

The recharacterized issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on her 
part.

FINDING OF FACT

There is no current diagnosed hip condition.


CONCLUSION OF LAW

The criteria for service connection for a hip condition as 
secondary to service-connected degenerative arthritis of the 
lumbosacral spine have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA must apprise the veteran of the evidence needed to 
substantiate a claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the veteran to submit any evidence that pertains 
to a claim.  The law further provides that VA will make 
reasonable efforts to assist a veteran in obtaining the 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

By letters dated in February 2004 and December 2004, the RO 
apprised the veteran of the evidence required to substantiate 
a claim for service connection for hip condition (side 
unspecified) secondary to service connected degenerative 
arthritis of the lumbosacral spine and advised the veteran of 
the allocation of responsibility for obtaining such evidence.  
Subsequent to the VA's advisement to the veteran of what 
evidence would substantiate the claims, the allocation of 
responsibility for obtaining such evidence, and advising the 
veteran that she should submit all relevant evidence, de novo 
review of the claims was accomplished in December 2004, and a 
Statement of the Case ("SOC") was issued.

The rating decision on appeal, the December 2004 SOC, and the 
February 2005 Supplemental Statement of the Case ("SSOC") 
provided the veteran with specific information as to why the 
claims were being denied and of the evidence that was 
lacking.  The December 2004 SOC supplied the veteran with the 
complete text of 38 C.F.R. § 3.159(b)(1), concerning the need 
for the veteran to provide any evidence pertaining to the 
claim.  

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit her available private medical 
records, SMRs, and VA medical records or authorize VA to 
obtain those records on her behalf.  The veteran authorized 
and the VA obtained all relevant medical records.  The 
treatment records were received and reviewed through February 
2005.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this case, 
there is no medical evidence to show a current hip condition.  
The RO informed the veteran in its February 2004 and December 
2004 letters, the December 2004 SOC, and the February 2005 
SSOC that this evidence was necessary to substantiate her 
claim.  Under these circumstances, there is no duty to 
provide an examination or opinion with regard to the claims 
on appeal.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); 38 U.S.C.A. § 5103A (d).  See also Duenas v. Principi, 
18 Vet. App. 512, 518 (2004).

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support her claim, and the 
record is ready for appellate review.

Analysis of the Claim

In order to establish service connection on a secondary 
basis, the evidence must show (1) that a current disability 
exists, and (2) that the current disability is proximately 
due to, or the result of, a service-connected disability.  38 
C.F.R. § 3.310(a).  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  See also Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Further, with regard to all claimed disorders, VA must also 
ascertain whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that the claimed 
disorders were incurred by any incident of military service.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  As a general matter, service 
connection for a disability on this basis focuses on (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).
 
In addition, if certain chronic diseases such as arthritis 
become manifest to a compensable degree within one year of 
separation from service, such diseases are presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The record shows that the veteran first complained of right 
hip pain in June 2003,  reporting that she had experienced 
such pain since January 2003.  The veteran stated that she 
experienced right hip pain only when walking and in certain 
positions at rest, such as lying on her right side.  She 
reported using a cane to get around and claimed she had to 
walk on her tiptoes when it rained.

On physical examination, the medical provider observed a full 
range of motion of the veteran's extremities without pain and 
no swollen or warm joints.  The medical provider ordered 
radiographs to determine whether osteoarthritis was present 
in the veteran's right hip.  The radiographic report, finding 
no acute fracture or dislocation and well-maintained joint 
spaces, concluded no pathology was present in the right hip.

In September 2004, the veteran complained of pain radiating 
into her left hip from her back.  On physical examination, no 
edema was noted.  The medical provider observed that the 
veteran's back pain worsened when the left leg was raised at 
30 degrees.  The medical provider assessed the veteran with 
an exacerbation of her lower back condition - there was no 
notation made of any separate hip disorder.

Thus, the competent medical evidence of record does not 
indicate that the veteran has a hip disorder.  To the extent 
the medical evidence of record contains complaints of hip 
pain, such is not a disability for which service connection 
may be granted, without a diagnosed related medical 
condition.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Because the record contains no evidence of a current 
diagnosed hip condition, the Board cannot grant service 
connection on any basis for this claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (holding that absent 
proof of a present disability, there can be no valid claim).


ORDER

Service connection for hip condition, including as  secondary 
to service connected degenerative arthritis of the 
lumbosacral spine, is denied.


REMAND

As noted, in her September 2001 notice of disagreement, the 
veteran expressed disagreement with the RO's October 2000 
denial of an increased rating for left knee condition; an 
increased rating for cyst of the right wrist; service 
connection for a stomach condition; and service connection 
for PTSD and depression.  Thus, the claims are under 
appellate review, and the psychiatric claim is an original 
application, to be evaluated without regard to whether new 
and material evidence has been submitted.  Manlincon, supra.  

As to the foregoing claims, as well as with regard to the 
claim of service connection for a right foot and ankle 
condition and as to service connection for a left foot 
condition, the veteran advised VA in September 2005 that she 
is the recipient of a disability award from the Social 
Security Administration.  Because the law requires that 
relevant, non-VA governmental records be secured by VA, and 
the file does not reflect that the veteran's records 
underlying the administration's award have been obtained, the 
appeal as to these claims will be remanded.  Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992)' 38 U.S.C.A. § 5103A(b)(1). 

Accordingly, the case is REMANDED to the RO through the AMC 
for the following action:

1.  The RO will ascertain if the veteran 
has received any VA, non-VA, or other 
medical treatment for a left foot 
disorder, a psychiatric disorder to 
include PTSD and depression; a right foot 
and/or ankle condition; a stomach 
disorder; a left knee disorder, and a 
right wrist disorder, that is not 
evidenced by the current record.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.

2.  The RO will secure copies of any 
medical evidence which served as the 
basis for a September 2005 disability 
award from the Social Security 
Administration.  

3.  After obtaining the veteran's 
response, or the passage of a reasonable 
period of time, the RO/AMC will 
readjudicate the claims.  With regard to 
the veteran's application to reopen a 
claim of service connection for a left 
foot condition, the RO/AMC should advise 
the veteran pursuant to the ruling in  
Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), pertaining to VCAA 
compliance in reopening claims.  The 
RO/AMC should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO/AMC should review and 
readjudicate the claims.  If any such 
action does not resolve the claims, the 
RO shall issue the veteran a Supplemental 
Statement of the Case.  
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


